Title: To George Washington from Daniel McCarty, 2 November 1797
From: McCarty, Daniel
To: Washington, George



Sir
Cedar Grove 2d November 1797

Your propositions with which I was honor’d a few days ago, respecting an exchange of Lands between us, I have considered with that deliberation which the importance of the subject requires, and am concerned at their not appearing so advantageous to me as to justify an acceptance of them —This exchange has long been the object of my wishes and has often been revolved in my mind, from which serious contemplation those suggestions made you the other day resulted; my hope was to obtain three acres for one and that of the choice of your Tracts, but th⟨mutilated⟩ by your determination to reserve to yourself the large Tract on the Kanhawa; it is highly probable the Tracts you mention may upon examination be found equally the objects of desire to me, as far as they will answer the purpose of exchange at the above mentioned rate, but I could not think of being confined to the choice of any particular spot; if you can think it compatible with your interest to unlimit me with respect to the choice of your Lands in that part of the country and can accede to my propositions of three for one, my Loudoun Lands shall be yours entire, with a reservation of the Sugerland Island only, consisting of three hundred and five Acres, the money arising from which must be applyed to the purpose of purchasing Slaves for my Sons use. I should expect to deliver it into your possession free from all incumbrance except four or five Lots which are Leased for a term of not more than four or five years and on high rents; if it appears that I have valued my property higher than may accord with your way of thinking, you will I

hope ascribe it to a laud⟨able⟩ zeal for my family’s interest and the necessity ⟨mutilated⟩ where my all is at stake. I am with gt respt yr obt hube Srt

Daniel McCarty

